PCIJ_B_02_ILOCompetencePersonsAgriculture_LNC_NA_1922-05-22_APP_01_NA_NA_FR.txt. 4 Dossier F. a, II

SOCIÉTÉ DES NATIONS.

A la Cour permanente de Justice internationale.

Le Secrétaire général de la Société des Nations,

en exécution de la résolution adoptée par le Conseil w

le 12 mai 1922, dont copie certifiée conforme est annexée
a la présente,

et en vertu de Vautorisation à lui donnée par ladite
résolution,

a Vhonneur de présenter à la Cour permanente de Justice
internationale une requéte du Conseil demandant ala Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner un avis consultatif sur la question suivante :

«La compétence de l'Organisation internationale du
Travail s’étend-elle à la réglementation internationale des
conditions du travail des personnes employées dans
l'agriculture ? »

Est annexé le mémorandum préparé par le Bureau
international du Travail qui contient toutes les obser-
vations présentées sur ce sujet par le Directeur du Bureau,
sur la demande du Conseil. |

(signé) ERIC DRUMMOND,
Secrétaire général de la Société des Nations,

Genève, le 22 mai 1922,
SOCIÉTÉ DES NATIONS.

Résolution adoptée par le Conseil le 12 mai 1922.

Le Conseil de la Société des Nations demande à la Cour
permanente de Justice internationale de bien vouloir donner
au Conseil un avis consultatif, conformément à l’article 14
du Pacte, sur la question suivante :

La compétence de l'Organisation internationale du Travail
s’étend-elle à la réglementation internationale des conditions
du travail des personnes employées dans l’agriculture ?

Le Conseil autorise le Secrétaire général à soumettre
cette requête à la Cour, ainsi que les documents relatifs
à la question, à donner toute l'aide nécessaire pour l’examen
de l'affaire, et à prendre, le cas échéant, des dispositions
pour être représenté devant la Cour.

Le Conseil invite le Bureau international du Travail
à prêter à la Cour toute l’aide dont elle pourrait avoir
besoin en vue de l'examen de la question qui lui est
soumise.

Pour copie conforme,

(signé) VAN HAMEL,
Directeur de la Section Juridique.
